Citation Nr: 1107945	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  05-41 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969. 

This appeal to the Board of Veterans' Appeals (Board) arose from 
an October 2005 rating decision in which the RO, inter alia, 
denied the petitions to reopen claims for service connection for 
a back disability and a left shoulder disability.  In November 
2005, the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in December 2005, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals) in December 2005.

In November 2006, the Veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a transcript 
of that hearing is also of record.  

In June 2007 the Board remanded the Veteran's claims to reopen to 
the RO, via the Appeals Management Center (AMC) in Washington, 
DC, for further action, to include additional development of the 
evidence.  After completing the requested development, the AMC 
continued to deny the claims (as reflected in a January 2008 
supplemental SOC (SSOC)) and returned the matters on appeal to 
the Board for further consideration.

In September 2009, the Board granted the petitions to reopen and 
remanded the Veteran's claims for service connection, on the 
merits, to the RO, via the AMC in Washington, DC, for further 
action, to include additional development of the evidence.  After 
completing the requested development, the AMC continued to deny 
the claims (as reflected in a November 2010 SSOC) and returned 
the matters on appeal to the Board for further consideration.

The Board notes that, while the Veteran previously was 
represented by Vietnam Veterans of America, in May 2010, the 
Veteran granted a power-of-attorney in favor of Disabled American 
Veterans with regard to the claims on appeal.  The Veteran's 
current representative has submitted written argument on his 
behalf.  The Board recognizes the change in representation.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claims on appeal have been accomplished.

2.  No back disability was shown in service and the only medical 
opinion on the question of whether there exists a medical nexus 
between the Veteran's current back disability and service weighs 
against the claim.

3.  No left shoulder injury was shown in service and the only 
medical opinion on the question of whether there exists a medical 
nexus between the Veteran's current left shoulder disability and 
service weighs against the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2010).

2.  The criteria for service connection for a left shoulder 
disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a July 2005 pre-rating letter, the RO provided 
notice to the Veteran explaining what information and evidence 
was needed to substantiate the claims for service connection for 
back and left shoulder disabilities, as well as what information 
and evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  The October 
2005 RO rating decision reflects the initial adjudication of the 
claim after issuance of the July 2005 letter.  

A March 2006 letter provided the Veteran with information 
pertaining to the assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  After issuance 
of the March 2006 letter, and opportunity for the Veteran to 
respond, the January 2008 SSOC reflects readjudication of the 
claim.  Hence, the Veteran is not shown to be prejudiced by the 
timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of service, VA and private 
treatment records, the April 2010 VA examination report, and the 
August 2010 VA examination addendum report.  Also of record and 
considered in connection with the appeal is the transcript of the 
videoconference hearing, along with various written statements 
provided by the Veteran, his comrades, and by his representative, 
on his behalf.  The Board also finds that no additional RO action 
to further develop the record in connection with the claims for 
service connection is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claims.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic diseases, 
such as arthritis, which develop to a compensable degree 
(10 percent for arthritis) within a prescribed period after 
discharge from service (one year for arthritis), although there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2010).  Also, while the disease need 
not be diagnosed within the presumptive period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  38 C.F.R. § 3.307(c).  

A.  Back Disability

The evidence of record clearly establishes that the Veteran has a 
current back disability, as reflected, for example, in the April 
2010 VA examination report reflecting a diagnosis of low back 
pain with multilevel degenerative changes.  However, the record 
simply fails to establish that the Veteran's back disability is 
medically related to any incident of service. 

During the November 2006 hearing, the Veteran testified that he 
injured his back in service when a Howitzer gun slipped and he 
grabbed it so it would not crush the legs of fellow service 
members.  He added that he went to sickbay and the doctors sent 
him back to his barracks for bed rest.  The Veteran testified 
that he received ongoing treatment for his back at the VA 
hospital, and had also sought private chiropractic treatment.  He 
added that he had reinjured his back on a couple of jobs, for 
which he received private treatment.  The Veteran also indicated 
that, since he injured his back in service, his condition had 
bothered him up until the present.  

The Veteran's service treatment records reflect that the Veteran 
described a history of recurrent back pain in his February 1966 
report of medical history.  In his summary of the report of 
medical history, the physician noted occasional back pain.  
Clinical evaluation of the spine on entrance examination in 
February 1966 was described as abnormal; however, the only notes 
in regard to this evaluation are no tenderness or limitation of 
motion.  The Veteran again described a history of recurrent back 
pain in his April 1968 report of medical history.  In his summary 
of the report of medical history, the physician noted that there 
were no back problems.  Clinical evaluation of the spine was 
normal on mobilization examination in April 1968.  On separation 
examination in October 1969, clinical evaluation of the spine was 
again normal.  There is no record of any treatment or evaluation 
for back pain or injury during service.  
In a January 1976 letter, the Veteran's private physician, Dr. 
Quigley, reported that he had treated the Veteran in May 1974 for 
an injury he sustained while pushing a boat.  Dr. Quigley noted 
that the Veteran stated that he had been bothered by chronic low 
back pain for several years since being in the service.  The 
diagnosis was acute lumbosacral strain with muscle spasm.  Dr. 
Quigley added that the Veteran again presented in December 1974, 
with complaints of injuries sustained in an industrial accident.  
The diagnosis was acute lumbosacral strain with muscle spasm.  X-
rays revealed no apparent fracture, malformation, or osseous 
pathology.  Dr. Quigley noted that the Veteran had weakness of 
his low back complicated by possible discopathy.  

Also, in a January 1976 letter, another private physician, Dr. 
Coleman, noted that the Veteran was seen in the outpatient 
department of Truesdale Hospital in December 1974, following a 
back injury at work.  The impression was lumbar strain.

In a February 1976 letter, the Veteran's private physician, Dr. 
Derbyshire, indicated that he had seen the Veteran in April and 
May 1970, and that his diagnosis was spina bifida oculta, low 
back strain, mild.  

In a November 1976 letter, R.L. stated that he had seen the 
Veteran at a field dispensary at Camp Shelby in August 1968 after 
injuring his back while performing duty on his Howitzer.  Also in 
November 1976, R. P. reported that he was stationed with the 
Veteran in Camp Shelby and that in August 1968 the Veteran was 
prescribed bed rest following a back injury received while 
performing his duties as an assistant gunner.  The Board notes 
that while the service treatment records are negative for any 
indication of a back injury, the Veteran was treated for a right 
elbow injury in August 1968.

The claims file also contains records of VA treatment from 
December 1975 through October 2009.  These records reflect that, 
in December 1975, the Veteran complained of recurrent back pain.  
He reported that his back pain started in service, and recurred 
once a year for five weeks.  X-ray was negative.  The impression 
was lumbosacral strain.  In August 2007, the Veteran presented 
with complaints of intermittent chronic back pain.  In describing 
his military history, the Veteran reported a back injury.  The 
assessment included osteoarthritis/degenerative joint disease.  
September 2007 X-ray of the lumbosacral spine revealed severe 
degenerative changes at L5-S1 with marked narrowing of the disc 
space and osteophyte formation, but no acute abnormality.

The Veteran underwent VA examination in April 2010 to obtain an 
etiology opinion regarding his back disability.  X-rays revealed 
straightening of the lumbar spine with multilevel degenerative 
changes, severe at the L5-S1 level.  The examiner's impression 
was low back pain with multilevel changes, less likely than not 
related to the Veteran's service.

As noted above, there is no objective evidence of a back injury 
during service.  
As regards the Veteran's assertions of in-service back injury, 
the Board points out that a layperson is competent to report on 
matters observed or within his or her personal knowledge.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  The Veteran is also competent to 
testify about observable symptoms or injury residuals.  See 38 
C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Moreover, the Veteran is competent to report a continuity of 
symptomatology.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  

The Board notes that the Veteran's assertions that he injured his 
back during service are contradicted by other pertinent, 
probative evidence, and, thus, are not deemed credible.  On the 
question of whether the Veteran injured his back in service, the 
Board accepts as most persuasive the Veteran's service treatment 
records reflecting no back injuries and normal spinal examination 
at separation.  The Board also points out that the Veteran's post 
service medical records reflect several back injuries.  While the 
post-service treatment records reflect back pain dating back many 
years, there is no mention of an in-service back injury until an 
August 2007 VA treatment record.  For these reasons, the Board 
finds that the Veteran's statements regarding a back injury in 
service lack credibility.  

Additionally, the Board finds the Veteran's assertions regarding 
continuity of symptomatology of little probative value on the 
medical nexus question.  As noted above, at entrance, the Veteran 
reported a history of back pain and there is no evidence of any 
exasperation of back pain during service.  The April 2010 VA 
examiner concluded that the Veteran's current back disability was 
not related to service, rendering his opinion after review of the 
claims file and consideration of the Veteran's assertions.  
Consequently, the Board finds the April 2010 VA examiner's 
opinion more probative on the question of medical nexus. 

Here, while the Veteran complained of back pain and was diagnosed 
with several back strains in 1974 following post-service 
injuries, the evidence reflects no documented indication of 
arthritis of the back until VA treatment in August 2007, many 
years after active military service.  Clearly, such time period 
is well beyond the presumptive period for establishing service 
connection for arthritis as a chronic disease.  See 38 C.F.R. §§ 
3.307, 3.309.  

Moreover, the only medical opinion to address the etiology of the 
Veteran's current back disability-that of the April 2010 VA 
examiner-is adverse to the claim.  The Board notes that the 
examiner rendered this opinion after thoroughly reviewing the 
claims file and medical records and examining the Veteran.  The 
examiner opined that it was less likely than not that the 
Veteran's back disability is related to service.  The examiner 
also considered the Veteran's assertion that he has experienced 
intermittent back pain since service.  The examiner provided a 
rationale for his opinion in the April 2010 examination report 
and the August 2010 addendum report, stating that the Veteran's 
service treatment records revealed no indication of a back injury 
during service, as alleged by the Veteran.  The examiner noted 
that the Veteran's private medical records revealed several back 
injuries following service, for example in May and December 1974.  
The examiner noted that the physician treating the Veteran 
following these injuries stated that the Veteran's back was weak 
and would likely be bothered by frequent exasperations.  He 
concluded that it was more likely that the post-service back 
strains and injuries were responsible for the Veteran's current 
low back pain with multilevel degenerative changes.

Under these circumstances, the Board accepts the April 2010 VA 
examiner's opinion as probative of the medical nexus question.  
See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992) and Guerrieri 
v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding that the 
weight to be attached to medical evidence is within the province 
of the Board).  Significantly, the Veteran has not presented or 
identified any contrary medical evidence or opinion, i.e., one 
that, in fact, supports a finding that there exists a medical 
nexus between current disability and service.  

B.  Left Shoulder Disability

The evidence of record clearly establishes that the Veteran has a 
current left shoulder disability, as reflected, for example, in 
the April 2010 VA examination report reflecting a diagnosis of 
post traumatic arthritis of the left shoulder.  However, the 
record simply fails to establish that the Veteran's left shoulder 
disability is medically related to any incident of service. 

During the November 2006 hearing, the Veteran testified that he 
injured his left shoulder during physical training.  He also 
indicated that, since he injured his left shoulder in service, 
his condition had bothered him up until the present.  

The Veteran's service treatment records are negative for 
complaints or treatment regarding the left shoulder.  Clinical 
evaluations of the upper extremities were normal on examination 
for entrance into active duty in February 1966, mobilization 
examination in April 1968, and separation examination in October 
1969.

A March 1970 record of VA treatment reflects that the Veteran 
complained of pain between his shoulder blades beginning three 
weeks earlier.  The physician noted that the left scapula seemed 
a little more prominent than the right, but that there was 
complete range of motion and X-ray was negative.  No diagnosis in 
regard to a left shoulder disability was rendered.  

A February 1979 record of private treatment reflects that the 
Veteran reported that he crushed his left arm at work and had 
pain at the humerus.  X-ray of the left humerus revealed no 
evidence of fracture, dislocation, or bone disease.

A February 1996 record of private treatment reflects that the 
Veteran was bothered by his left shoulder, which was painful and 
awakened him at night.  He indicated that he had previous trauma 
to the left shoulder.  X-ray of the left shoulder revealed no 
fracture, dislocation, or soft tissue calcification.  

VA treatment records from December 1975 through October 2009 
reflect complaints regarding and treatment for the left shoulder.  
In March 1984, the Veteran presented with complaints of left 
shoulder pain.  The assessment was bursitis.  X-ray revealed no 
evidence of bony abnormality or soft tissue calcification.  In 
April 1986, the Veteran presented with pain in the left shoulder 
after falling off a ladder.  The diagnosis was left shoulder 
dislocation.  X-ray revealed anterior dislocation of the humeral 
head.  The assessment during follow-up treatment in June 1986 was 
status-post anterior shoulder dislocation, doing well, and mild 
impingement syndrome.  X-ray revealed no evidence of any 
dislocation.

In August 2007, the Veteran presented with complaints of left 
shoulder pain.  Examination of the left shoulder revealed limited 
passive and active range of motion, with anterior dislocation on 
passive range of motion testing.  The pertinent assessment was 
osteoarthritis, degenerative joint disease.  The physician noted 
that the Veteran might need an orthopedic evaluation and/or 
physical therapy for his left shoulder.  A September 2007 X-ray 
report noted that the Veteran had shoulder pain and mild 
dislocation.  X-ray revealed severe degenerative changes in the 
left shoulder, with a Hill-Sachs deformity of the proximal 
humerus suggesting chronic dislocation, although no dislocation 
in the current examination was identified.  A September 2007 
physical therapy consult included diagnoses of chronic shoulder 
dislocations and degenerative joint disease.

The Veteran underwent VA examination in April 2010 to obtain an 
etiology opinion regarding his left shoulder disability.  The 
April 2010 VA examination report notes the onset of the Veteran's 
left shoulder pain in the 1980's, consistent with the Veteran's 
documented left shoulder dislocation.  X-rays revealed 
degenerative changes along glenoid and underlying cystic changes 
in the humeral head.  The examiner's impression was post 
traumatic arthritis.  

As noted above, there is no objective evidence of a left shoulder 
injury during service.  As regards the Veteran's assertions of 
in-service left shoulder injury, the Board points out that a 
layperson is competent to report on matters observed or within 
his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The Veteran is also competent to testify about observable 
symptoms or injury residuals.  See 38 C.F.R. § 3.159(a)(2); Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran is 
competent to report a continuity of symptomatology.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  

The Board notes that the Veteran's assertions that he injured his 
left shoulder during service and has experienced residual left 
shoulder pain since service are contradicted by other pertinent, 
probative evidence, and, thus, are not deemed credible.  On the 
questions of whether the Veteran injured his left shoulder in 
service and whether he has experienced a continuity of 
symptomatology since service, the Board accepts as most 
persuasive the Veteran's service treatment records reflecting no 
left shoulder injuries and normal upper extremities at 
separation, along with the post-service medical records.  The 
Veteran sought treatment for pain between his shoulder blades 
after discharge in March 1970.  The treatment report notes that 
the pain began 3 weeks prior and there was no mention of any 
previous shoulder injury.  The Board also points out that the 
Veteran's post service medical records reflect a left shoulder 
injury in 1979 and dislocation in 1986.  For these reasons, the 
Board finds that the Veteran's assertions in this regard lack 
credibility.  

Here, while the Veteran complained of left shoulder pain since 
service, the evidence reflects no documented diagnosis regarding 
the left shoulder until 1986 (after the Veteran dislocated his 
shoulder using a ladder), over 16 years post-service, and no 
diagnosis of arthritis of the left shoulder until August 2007.  
Clearly, such time period is well beyond the presumptive period 
for establishing service connection for arthritis as a chronic 
disease.  See 38 C.F.R. §§ 3.307, 3.309.  The Board also points 
out that the passage of many years between discharge from active 
service and the objective documentation of a claimed disability 
is a factor that tends to weigh against a claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

Moreover, the only medical opinion to address the etiology of the 
current left shoulder disability-that of the April 2010 VA 
examiner-is adverse to the claim.  The Board notes that the 
examiner rendered this opinion after thoroughly reviewing the 
claims file and medical records and examining the Veteran.  The 
examiner also considered the Veteran's assertion that he has a 
current left shoulder disability as a result of an in-service 
injury.  The examiner provided a rationale for his opinion; 
stating that the Veteran's service treatment records were silent 
for any left shoulder injury, complaints, treatment, or 
diagnosis.  The medical evidence revealed a history of post-
service left shoulder injury in 1979 and dislocation in 1986.  
The examiner concluded that it was more likely that the Veteran's 
current left shoulder disability was related to his post-service 
injury and dislocation.  

Under these circumstances, the Board accepts the April 2010 VA 
examiner's opinion as probative of the medical nexus question.  
See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992) and Guerrieri 
v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding that the 
weight to be attached to medical evidence is within the province 
of the Board).  Significantly, the Veteran has not presented or 
identified any contrary medical evidence or opinion, i.e., one 
that, in fact, supports a finding that there exists a medical 
nexus between current disability and service.  

C.  Both Claims 

In addition to the medical evidence, in adjudicating each claim 
for service connection, the Board has considered the assertions 
of the Veteran, his comrades, and his representative; however, to 
whatever extent these assertions are offered in an attempt to 
establish a medical nexus between the Veteran's current back and 
left shoulder disabilities and service, such attempts must fail.  
The matter of etiology is within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the Veteran, his comrades, and his representative are 
not shown to be other than laypersons without the appropriate 
medical training and expertise, neither is competent to render a 
probative (persuasive) opinion on a medical matter.  See, e.g., 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  Hence, the 
lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that service 
connection for back and left shoulder disabilities must be 
denied.  In reaching the conclusion to deny each claim, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against each claim, that doctrine is not applicable in this 
appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a back disability is denied.

Service connection for a left shoulder disability is denied.



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


